Blanchard, J.
This is a motion by the defendant for a reargument of a motion made by the plaintiffs for a stay of proceedings on the part of defendant pending an appeal by the plaintiff from an order vacating an attachment of the property of the defendant, a foreign corporation. I have given the papers and the briefs of counsel careful consideration, and I am still of the opinion that the stay sought by the plaintiffs was properly granted under section 1351 of the Code of Civil Procedure. The entry of the order vacating the attachment did not annul the warrant of attachment. Such annulment occurs only in a case specified in section 3343, subdivision 12, of the Code of Civil Procedure. McKean v. National Life Assn., 24 Misc. Rep. 511. Motion for reargument denied.
Motion denied.